Exhibit 10.10a




HORACE MANN SERVICE CORPORATION
EXECUTIVE CHANGE IN CONTROL PLAN


SCHEDULE A PARTICIPANTS


Note: The effective date of entry shall be subject to Section 4.2(a)
 
 
 
NAME OR TITLE
 
EFFECTIVE DATE OF
 
 
PARTICIPATION*
 
 
 
TIER I PARTICIPANTS
President and CEO
 
May 16, 2013
 
 
 
TIER II PARTICIPANTS
EVP and CFO
 
May 23, 2017
EVP, Distribution & Business Strategy
 
February 15, 2012
EVP, Property & Casualty and Life & Retirement
 
July 1, 2015
EVP, Supplemental & Operations
 
August 15, 2019
 
 
 
TIER III PARTICIPANTS
 
 
 
*Subject to acceptance within 30 days of effective date of participation.



Last updated: April 6, 2020





